Exhibit 10.1

RTI SURGICAL, INC.

2018 INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

RTI SURGICAL, INC.

2018 INCENTIVE COMPENSATION PLAN

 

1.

   Purpose      1  

2.

   Definitions      1  

3.

   Administration.      5  

4.

   Shares Subject to Plan.      6  

5.

   Eligibility; Per-Participant Limitations      7  

6.

   Specific Terms of Awards.      7  

7.

   Certain Provisions Applicable to Awards.      12  

8.

   Change in Control.      14  

9.

   General Provisions.      16  



--------------------------------------------------------------------------------

RTI SURGICAL, INC.

2018 INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this RTI SURGICAL, INC. 2018 INCENTIVE COMPENSATION
PLAN (the “Plan”) is to assist RTI SURGICAL, INC., a Delaware corporation (the
“Company”) and its Related Entities (as hereinafter defined) in attracting,
motivating, retaining and rewarding high-quality executives and other employees,
officers, directors and consultants to the Company or its Related Entities by
enabling such persons to acquire or increase a proprietary interest in the
Company in order to strengthen the mutuality of interests between such persons
and the Company’s shareholders, and providing such persons with performance
incentives to expend their maximum efforts in the creation of shareholder value.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Share granted as a bonus or in lieu of another
Award, Dividend Equivalent, Other Stock-Based Award or Performance Award,
together with any other right or interest relating to Shares or other property
(including cash), granted to a Participant under the Plan.

(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

(c) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 9(b) hereof. If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to receive such
benefits.

(d) “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to
such Rule.

(e) “Board” means the Company’s Board of Directors.

(f) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related Entity; (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or a Related
Entity, if any; (iii) any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity; (iv) any act by the Participant of
dishonesty or bad faith with respect to the Company or a Related Entity; (v) any
material violation or breach by the Participant of the Company’s or Related
Entity’s policy for employee conduct, if any; (vi) use of alcohol, drugs or
other similar substances in a manner that adversely affects the Participant’s
work performance, or (vii) the commission by the Participant of any act,
misdemeanor, or crime reflecting unfavorably upon the Participant or the Company
or any Related Entity. The good faith determination by the Committee of whether
the Participant’s Continuous Service was terminated by the Company for “Cause”
shall be final and binding for all purposes hereunder.

(g) “Change in Control” means a Change in Control as defined in Section 8(b) of
the Plan.



--------------------------------------------------------------------------------

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(i) “Committee” means the Compensation Committee of the Board or a subcommittee
thereof formed by the Compensation Committee to act as the Committee under this
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board, or
for any other reason determined by the Board, then the Board shall serve as the
Committee. While it is intended that the Committee shall consist of at least two
directors, each of whom shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) under the Exchange Act, unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
and (ii) “Independent”, the failure of the Committee to be so comprised shall
not invalidate any Award that otherwise satisfies the terms of the Plan.

(j) “Consultant” means any consultant or advisor who is a natural person and who
provides services to the Company or any Related Entity, so long as such person
(i) renders bona fide services that are not in connection with the offer and
sale of the Company’s securities in a capital-raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the Company’s securities
and (iii) otherwise qualifies as a de facto employee or consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares of stock on a Form S-8 registration statement.

(k) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director or
Consultant. Continuous Service shall not be considered to be interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entities, or any successor entities, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or a Related Entity in any capacity of
Employee, Director or Consultant (except as otherwise provided in the Award
Agreement). An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

(l) “Director” means a member of the Board or the board of directors of any
Related Entity.

(m) “Disability” means a Participant’s eligibility to receive long-term
disability benefits under a plan sponsored by the Company or a Related Entity,
or if no such plan is applicable, a Participant’s inability to perform the
essential functions of his or her duties due to a medically-determinable
physical or mental impairment, illness or injury, which can be expected to
result in death or to be of long-continued and indefinite duration as determined
in the sole discretion of the Committee. Notwithstanding the foregoing, in the
case of any Option that is an Incentive Stock Option, if and to the extent
required in order for the Option to satisfy the requirements of Section 422 of
the Code, the term “Disability” means disabled within the meaning of
Section 22(e)(3) of the Code.

(n) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g) hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.

(o) “Effective Date” means the effective date of the Plan, which shall be May 1,
2018, provided that no awards will be granted unless and until the shareholders
of the Company approve the Plan no later than April 29, 2019.

(p) “Eligible Person” means each officer, Director, Employee or Consultant to
the Company or any Related Entity. The foregoing notwithstanding, only Employees
of the Company, or any parent corporation or subsidiary corporation of the
Company (as those terms are defined in Sections 424(e) and (f) of the Code,
respectively), shall be Eligible Persons for purposes of receiving any Incentive
Stock Options. An Employee on leave of absence may, in the discretion of the
Committee, be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.

 

2



--------------------------------------------------------------------------------

(q) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity, or is a prospective employee of
the Company or any Related Entity (conditioned upon and effective not earlier
than such person becoming an employee of the Company or any Related Entity). The
payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(s) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of a Share as of any given date shall be the closing sale price per Share
reported on a consolidated basis for stock listed on the principal stock
exchange or market on which Shares are traded on the date as of which such value
is being determined (or as of such later measurement date as determined by the
Committee on the date the Award is authorized by the Committee), or, if there is
no sale on that date, then on the last previous day on which a sale was
reported.

(t) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the assignment to the
Participant of any duties inconsistent in any material respect with the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as assigned by the Company
or Related Entity, or any other action by the Company or a Related Entity which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or a Related Entity promptly after receipt of notice thereof given by the
Participant; (ii) any material failure by the Company or a Related Entity to
comply with its obligations to the Participant as agreed upon, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company or a Related Entity promptly after receipt of
notice thereof given by the Participant; (iii) the Company’s or Related Entity’s
requiring the Participant to be based at any office or location outside of fifty
(50) miles from the location of employment or service as of the date of Award,
except for travel reasonably required in the performance of the Participant’s
responsibilities; (iv) any purported termination by the Company or Related
Entity of the Participant’s Continuous Service other than for Cause, death or by
reason of the Participant’s Disability, or (v) any material reduction in the
Participant’s base salary (unless such reduction is part of a Company-wide
reduction that affects a majority of the persons of comparable level to the
Participant).

(u) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

(v) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.

(w) “Incumbent Board” means the Incumbent Board as defined in Section 8(b)(ii)
hereof.

(x) “Listing Market” means the NASDAQ Stock Market or any other national
securities exchange on which any securities of the Company are listed for
trading.

(y) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

(z) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

 

3



--------------------------------------------------------------------------------

(aa) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

(bb) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(cc) “Performance Award” means any Award of Performance Shares or Performance
Units granted pursuant to Section 6(h) hereof.

(dd) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(ee) “Performance Share” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

(ff) “Performance Unit” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

(gg) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(hh) “Prior Plans” means collectively, the RTI Surgical Inc. 2015 Incentive
Compensation Plan, the RTI Surgical, Inc. 2010 Equity Incentive Plan (f/k/a the
RTI Biologics, Inc. 2010 Equity Incentive Plan), the Regeneration Technologies,
Inc. 2004 Equity Incentive Plan, the Regeneration Technologies, Inc. 1998 Stock
Option Plan; the Tutogen Medical, Inc. 2006 Incentive and Non-Statutory Stock
Option Plan and the Tutogen Medical, Inc. 1996 Stock Option Plan, as each may
have been amended from time to time.

(ii) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

(jj) “Restricted Stock” means any Share issued with such risks of forfeiture and
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends on vested Shares), which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(kk) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.

(ll) “Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period.

(mm) “Restricted Stock Unit Award” means an Award of Restricted Stock Unit
granted to a Participant under Section 6(e) hereof.

(nn) “Restriction Period” means the period of time specified by the Committee
that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.

 

4



--------------------------------------------------------------------------------

(oo) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

(pp) “Shares” means the shares of common stock of the Company, and such other
securities as may be substituted (or resubstituted) for Shares pursuant to
Section 9(c) hereof.

(qq) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

(rr) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(ss) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, Awards previously granted, or
the right or obligation to make future Awards, by an entity, (i) acquired by the
Company or any Related Entity, (ii) which becomes a Related Entity after the
date hereof, or (iii) with which the Company or any Related Entity combines.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
except to the extent (and subject to the limitations imposed by Section 3(b)
hereof) the Board elects to administer the Plan, in which case the Plan shall be
administered by only those members of the Board who are Independent members of
the Board, in which case references herein to the “Committee” shall be deemed to
include references to the Independent members of the Board. The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan. In exercising any discretion
granted to the Committee under the Plan or pursuant to any Award, the Committee
shall not be required to follow past practices, act in a manner consistent with
past practices, or treat any Eligible Person or Participant in a manner
consistent with the treatment of any other Eligible Persons or Participants.
Decisions of the Committee shall be final, conclusive and binding on all persons
or entities, including the Company, any Subsidiary or any Participant or
Beneficiary, or any transferee under Section 9(b) hereof or any other person
claiming rights from or through any of the foregoing persons or entities.

(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to members of the Board, or officers or
managers of the Company or any Related Entity, or committees thereof, the
authority, subject to such terms and limitations as the Committee shall
determine, to perform such functions, including administrative functions as the
Committee may determine to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Company. The Committee may appoint agents to assist it in administering the
Plan.

(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or

 

5



--------------------------------------------------------------------------------

Employee, the Company’s independent auditors, Consultants or any other agents
assisting in the administration of the Plan. Members of the Committee and the
Board, and any officer or Employee acting at the direction or on behalf of the
Committee or the Board, shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action or determination.

4. Shares Subject to Plan.

(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 9(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be equal to
(i) 5,000,000, plus (ii) the shares remaining available for awards under the RTI
Surgical Inc. 2015 Incentive Compensation Plan, all of which shall be available
for Incentive Stock Options. Any Shares delivered under the Plan may consist, in
whole or in part, of authorized and unissued shares or treasury shares.

(b) Application of Limitation to Grants of Awards.. No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares deliverable in settlement of or relating to then outstanding
Awards. The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.

(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.

(i) If any Shares subject to an Award are forfeited or expire, then such
non-issued Shares shall again be available for delivery and shall not be counted
against the total number of Shares available under the Plan. However,
notwithstanding the previous sentence or anything herein to the contrary, if any
Shares subjected to an Award are not delivered to a Participant because such
Shares: (i) are tendered as payment for an option exercise; (ii) are withheld
from exercised shares to cover taxes, including all Awards to cover full value
Awards and appreciation awards; (iii) have been repurchased by the Company using
stock option exercise proceeds; or (iv) have been used to settle any SAR, then
such non-delivered Shares shall not return to the pool of Shares available for
delivery under the Plan and shall be counted against the total number of Shares
available under the Plan.

(ii) Substitute Awards shall not reduce the Shares authorized for delivery under
the Plan or authorized for delivery to a Participant in any period.
Additionally, in the event that an entity acquired by the Company or any Related
Entity or with which the Company or any Related Entity combined has shares
available under a pre-existing plan approved by its shareholders and not adopted
in contemplation of such acquisition or combination, the shares available for
delivery pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for delivery under the Plan if and to the
extent that the use of such Shares would not require approval of the Company’s
shareholders under the rules of the Listing Market.

(iii) Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share.

(iv) Notwithstanding anything in this Section 4(c) to the contrary but subject
to adjustment as provided in Section 9(c) hereof, the maximum aggregate number
of Shares that may be delivered under the Plan as a result of the exercise of
the Incentive Stock Options shall be 5,000,000 Shares.

 

6



--------------------------------------------------------------------------------

(v) Notwithstanding anything in this Section 4 to the contrary, but subject to
adjustment as provided in Section 9(c) hereof, in any fiscal year of the Company
during any part of which the Plan is in effect, no Participant who is a Director
but is not also an Employee or Consultant may be granted any Awards that have a
“fair value” as of the date of grant, as determined in accordance with FASB ASC
Topic 718 (or any other applicable accounting guidance), that exceed $1,000,000
in the aggregate.

(d) No Further Awards Under Prior Plans. In light of the adoption of this Plan,
no further awards shall be made under the Prior Plans on and after the Effective
Date.

5. Eligibility; Per-Participant Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in Section 9(c)
of this Plan, in any fiscal year of the Company during any part of which the
Plan is in effect, no Participant may be granted Options and/or Stock
Appreciation Rights with respect to more than 500,000 Shares.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 9(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her Award.
Except as otherwise expressly provided herein, the Committee shall retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan. Except in cases in
which the Committee is authorized to require other forms of consideration under
the Plan, or to the extent other forms of consideration must be paid to satisfy
the requirements of Delaware law, no consideration other than services may be
required for the grant (as opposed to the exercise) of any Award.

(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option. If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such Employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value of a Share on the date such Incentive Stock Option is
granted. Other than pursuant to Section 9(c)(i) and (ii) of this Plan, the
Committee shall not be permitted to (A) lower the exercise price per Share of an
Option after it is granted, (B) cancel an Option when the exercise price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
cash or another Award, (C) cancel an outstanding Option in exchange for an
Option with an exercise price that is less than the exercise price of the
original Options or (D) take any other action with respect to an Option that may
be treated as a repricing pursuant to the applicable rules of the Listing
Market, without approval of the Company’s shareholders.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless

 

7



--------------------------------------------------------------------------------

exercise procedure), the form of such payment, including, without limitation,
cash, Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of Section 13(k)
of the Exchange Act, or any rule or regulation adopted thereunder or any other
applicable law), and the methods by or forms in which Shares will be delivered
or deemed to be delivered to Participants.

(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification. Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:

(A) the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;

(B) The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000; and

(C) if shares acquired by exercise of an Incentive Stock Option are disposed of
within two years following the date the Incentive Stock Option is granted or one
year following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.

(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee. The
grant price of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a Share on the date of grant; provided, however, that if
and to the extent that it would not violate Section 409A of the Code, the grant
price for a Stock Appreciation Right that is granted as a Substitute Award for
an outstanding Option may be lower than 100% of the Fair Market Value of a Share
on the date of grant of the Stock Appreciation Right if it is not less than the
exercise price of the Option for which it is substituted. Other than pursuant to
Section 9(c)(i) and

 

8



--------------------------------------------------------------------------------

(ii) of this Plan, the Committee shall not be permitted to (A) lower the grant
price per Share of a Stock Appreciation Right after it is granted, (B) cancel a
Stock Appreciation Right when the grant price per Share exceeds the Fair Market
Value of the underlying Shares in exchange for cash or another Award, (C) cancel
an outstanding Stock Appreciation Right in exchange for a Stock Appreciation
Right with a grant price that is less than the grant price of the original Stock
Appreciation Right, or (D) take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing pursuant to the applicable
rules of the Listing Market, without shareholder approval.

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.

(iii) Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation Right may
be granted at the same time as or subsequently to the related Option is granted.
Any Tandem Stock Appreciation Right related to an Option may be exercised only
when the related Option would be exercisable and the Fair Market Value of the
Shares subject to the related Option exceeds the exercise price at which Shares
can be acquired pursuant to the Option. In addition, if a Tandem Stock
Appreciation Right exists with respect to less than the full number of Shares
covered by a related Option, then an exercise or termination of such Option
shall not reduce the number of Shares to which the Tandem Stock Appreciation
Right applies until the number of Shares then exercisable under such Option
equals the number of Shares to which the Tandem Stock Appreciation Right
applies. Any Option related to a Tandem Stock Appreciation Right shall no longer
be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised, and any Tandem Stock Appreciation Right shall no longer be
exercisable to the extent the related Option has been exercised.

(d) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restriction Period. The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a shareholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee), but, notwithstanding anything to the
contrary herein or in any Award Agreement, only to the extent that the
Participant’s Restricted Stock Award has vested. In accordance with
Section 6(d)(iv) below, dividends may be issued on a Participant’s unvested
Restricted Stock but shall be subject to the vesting schedule applicable to the
unvested Restricted Stock and delivered only upon the underlying Shares vesting.
During the period that the Restricted Stock Award is subject to a risk of
forfeiture, subject to Section 9(b) below and except as otherwise provided in
the Award Agreement, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant or
Beneficiary.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that

 

9



--------------------------------------------------------------------------------

is at that time subject to a risk of forfeiture that has not lapsed or otherwise
been satisfied shall be forfeited and reacquired by the Company; provided that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that forfeiture conditions relating to
Restricted Stock Awards shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan. For dividends issuable on the unvested portion of a
Restricted Stock Award, except as otherwise provided in the last sentence of
Section 6(h) hereof, the Committee will require that payment be delayed (with or
without interest at such rate, if any, as the Committee shall determine) and
remain subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such cash dividend is payable, in
each case in a manner that does not violate the requirements of Section 409A of
the Code. Unless otherwise determined by the Committee, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Shares or other
property have been distributed.

(e) Restricted Stock Unit Award. The Committee is authorized to grant Restricted
Stock Unit Awards to any Eligible Person on the following terms and conditions:

(i) Award and Restrictions. Satisfaction of a Restricted Stock Unit Award shall
occur upon expiration of the deferral period specified for such Restricted Stock
Unit Award by the Committee (or, if permitted by the Committee, as elected by
the Participant in a manner that does not violate the requirements of
Section 409A of the Code). In addition, a Restricted Stock Unit Award shall be
subject to such restrictions as the Committee may impose, which shall include a
minimum vesting requirement in accordance with Section 7(f) herein, and which
restrictions may lapse at the expiration of the deferral period or at other
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, as the Committee may determine. A Restricted Stock Unit Award may be
satisfied by delivery of Shares, cash equal to the Fair Market Value of the
specified number of Shares covered by the Restricted Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter. Prior to satisfaction of a Restricted Stock Unit Award, a Restricted
Stock Unit Award carries no voting or dividend or other rights associated with
Share ownership. Prior to satisfaction of a Restricted Stock Unit Award, except
as otherwise provided in an Award Agreement and as permitted under Section 409A
of the Code, a Restricted Stock Unit Award may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant or
any Beneficiary.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant’s Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by resolution or action or
in any Award Agreement, or may determine in any individual case, that forfeiture
conditions relating to a Restricted Stock Unit Award shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of any
Restricted Stock Unit Award.

 

10



--------------------------------------------------------------------------------

(iii) Dividend Equivalents. Unless otherwise determined by the Committee at the
date of grant, and except as otherwise provided in the last sentence of
Section 6(h) hereof, any Dividend Equivalents that are granted with respect to
any Restricted Stock Unit Award shall be either (A) paid with respect to such
Restricted Stock Unit Award at the dividend payment date in cash or in Shares of
unrestricted stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Restricted Stock Unit Award and
whether the amount or value thereof shall be automatically deemed reinvested in
additional Restricted Stock Units or other Awards, or if not so reinvested
whether the amount shall earn interest and at what rate for the period deferred,
shall either be determined by the Committee or the Committee shall permit the
Participant to elect. The applicable Award Agreement shall specify whether any
Dividend Equivalents shall be paid at the dividend payment date, deferred or
deferred at the election of the Participant. If the Participant may elect to
defer the Dividend Equivalents, such election shall be made at such other times
prescribed by the Committee as shall not result in a violation of Section 409A
of the Code. However, notwithstanding any provision herein or in any Award
Agreement to the contrary, a Participant shall only be paid Dividend Equivalents
on the vested portion of the Participant’s Restricted Stock Unit Award.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, provided that, in the
case of Eligible Persons subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Shares or other Awards are exempt from
liability under Section 16(b) of the Exchange Act. Shares or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee.

(g) Dividend Equivalents and Dividends. The Committee is authorized to grant
Dividend Equivalents to any Eligible Person entitling the Eligible Person to
receive cash, Shares, other Awards, or other property equal in value to the
dividends paid with respect to a specified number of Shares, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. Except as otherwise provided in the last sentence
of Section 6(h) hereof, the Committee may provide that Dividend Equivalents
shall be paid or distributed when accrued or at some later date, or whether such
Dividend Equivalents shall be deemed to have been reinvested in additional
Shares, Awards, or other investment vehicles, and subject to such restrictions
on transferability and risks of forfeiture, as the Committee may specify.
Notwithstanding the foregoing, Dividend Equivalents credited in connection with
an Award that vests based on the achievement of performance goals shall be
subject to restrictions and risk of forfeiture to the same extent as the Award
with respect to which such Dividend Equivalents have been credited.
Notwithstanding anything herein to the contrary, neither dividends nor Dividend
Equivalents shall be payable on appreciation awards, nor on unvested Awards
unless and until the date the Participant vests in such Award. If provided in
the Award Agreement, dividends or Dividend Equivalents relating to unvested
Awards may accrue and be paid to Participants at the time of vesting of the
underlying Award and shall be forfeited to the extent the underlying Award is
forfeited. Nothing in this Section 6(g) shall require the payment or accrual of
dividends or Dividend Equivalents on any Awards.

(h) Performance Awards. The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award; provided,
however, that a Performance Period shall not be shorter than twelve (12) months
nor longer than five (5) years. Except as provided in Section 8 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee based upon any criteria that the Committee, in its sole discretion,
shall determine should be used for that purpose. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis in a manner that does not violate the
requirements of Section 409A of the

 

11



--------------------------------------------------------------------------------

Code. Notwithstanding any other provision of this Plan to the contrary, cash
dividends, Shares, and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Performance Awards or any other Awards
that are subject to satisfaction of performance goals, shall either (i) not be
paid or credited, or (ii) be accumulated, shall be subject to satisfaction of
the same performance goals to which the vesting of the underlying Award is
subject, and shall be paid at the time such restrictions and risk of forfeiture
lapses.

(i) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity provided that such
loans are not in violation of Section 13(k) of the Exchange Act, or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to Sections
6(b)(i) and 6(c)(i) herein, Awards granted under the Plan may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution or exchange for, any other Award or any award granted under
another plan of the Company, any Related Entity, or any business entity to be
acquired by the Company or a Related Entity, or any other right of a Participant
to receive payment from the Company or any Related Entity. Such additional,
tandem, and substitute or exchange Awards may be granted at any time. If an
Award is granted in substitution or exchange for another Award or award, the
Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Related Entity, in which the value of Shares
subject to the Award is equivalent in value to the cash compensation (for
example, Restricted Stock or Restricted Stock Units), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Shares
minus the value of the cash compensation surrendered (for example, Options or
Stock Appreciation Right granted with an exercise price or grant price
“discounted” by the amount of the cash compensation surrendered), provided that
any such determination to grant an Award in lieu of cash compensation must be
made in a manner intended to comply with Section 409A of the Code.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee. The term of any Option or Stock Appreciation Right
shall not exceed a period of ten years (or in the case of an Incentive Stock
Option such shorter term as may be required under Section 422 of the Code);
provided, however, that in the event that on the last day of the term of an
Option or a Stock Appreciation Right, other than an Incentive Stock Option,
(i) the exercise of the Option or Stock Appreciation Right is prohibited by
applicable law, or (ii) Shares may not be purchased, or sold by certain
employees or directors of the Company due to the “black-out period” of a Company
policy or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option or Stock Appreciation Right
shall be extended for a period of thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement, provided that such
extension of the term of the Option or Stock Appreciation Right would not cause
the Option or Stock Appreciation Right to violate the requirements of
Section 409A of the Code.

(c) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an

 

12



--------------------------------------------------------------------------------

Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Shares, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis, provided that any determination to pay in
installments or on a deferred basis shall be made by the Committee at the date
of grant. Any installment or deferral provided for in the preceding sentence
shall, however, be subject to the Company’s compliance with applicable law and
all applicable rules of the Listing Market, and in a manner intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the Code.
Subject to Section 7(e) hereof, the settlement of any Award may be accelerated,
and cash may be paid in lieu of Shares in connection with such settlement, in
the sole discretion of the Committee or upon occurrence of one or more specified
events (in addition to a Change in Control). Any such settlement shall be at a
value determined by the Committee in its sole discretion, which, without
limitation, may in the case of an Option or Stock Appreciation Right be limited
to the amount if any by which the Fair Market Value of a Share on the settlement
date exceeds the exercise or grant price. Installment or deferred payments may
be required by the Committee (subject to Section 7(e) of the Plan, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award Agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee. The
acceleration of the settlement of any Award, and the payment of any Award in
installments or on a deferred basis, all shall be done in a manner that is
intended to be exempt from or otherwise satisfy the requirements of Section 409A
of the Code. The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.

(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

(e) Code Section 409A.

(i) The Award Agreement for any Award that the Committee reasonably determines
to constitute a “nonqualified deferred compensation plan” under Section 409A of
the Code (a “Section 409A Plan”), and the provisions of the Section 409A Plan
applicable to that Award, shall be construed in a manner consistent with the
applicable requirements of Section 409A of the Code, and the Committee, in its
sole discretion and without the consent of any Participant, may amend any Award
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.

(ii) If any Award constitutes a Section 409A Plan, then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

(A) Payments under the Section 409A Plan may be made only upon (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
Company, or (z) the occurrence of an “unforeseeable emergency”;

(B) The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service;

 

13



--------------------------------------------------------------------------------

(C) Any elections with respect to the deferral of such compensation or the time
and form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code; and

(D) In the case of any Participant who is “specified employee”, a distribution
on account of a “separation from service” may not be made before the date which
is six months after the date of the Participant’s “separation from service” (or,
if earlier, the date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

(iii) Notwithstanding the foregoing, or any provision of this Plan or any Award
Agreement, the Company does not make any representation to any Participant or
Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the requirements of, Section 409A of the Code, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code.

(f) Minimum Vesting Requirements. Notwithstanding any provision of this Plan or
any Award Agreement to the contrary, each Award granted to an Eligible Person
shall have a minimum vesting period and/or Performance Period of one (1) year
from the date of grant of the Award and no portion of an Award shall vest prior
to one (1) year from the date of grant of the Award.

8. Change in Control.

(a) Effect of “Change in Control.” If and only to the extent provided in any
employment or other agreement between the Participant and the Company or any
Related Entity, or in any Award Agreement, or to the extent otherwise determined
by the Committee in its sole discretion and without any requirement that each
Participant be treated consistently, upon the occurrence of a “Change in
Control,” as defined in Section 8(b):

(i) Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in
Section 9(a) hereof.

(ii) Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Restricted Stock Unit Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 9(a) hereof.

(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, consider such Awards to have been earned and payable based on
achievement of performance goals or based upon target performance (either in
full or on a pro-rata basis based on the portion of the Performance Period
completed as of the Change in Control).

(iv) Notwithstanding the foregoing or any provision in any Award Agreement to
the contrary, and unless the Committee otherwise determines in a specific
instance, or as is provided in any employment or other agreement between the
Participant and the Company and any Subsidiary, and unless the Committee
otherwise determines in a specific instance, each outstanding Option, Stock
Appreciation Right, Restricted Stock Award,

 

14



--------------------------------------------------------------------------------

Restricted Stock Unit Award, Performance Award or Other Stock-Based Award shall
not be accelerated as described in Sections 8(a)(i), (ii) and (iii), if either
(A) the Company is the surviving entity in the Change in Control and the Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Stock-Based Award continues to be outstanding after
the Change in Control on substantially the same terms and conditions as were
applicable immediately prior to the Change in Control or (B) the successor
company or its parent company assumes or substitutes for the applicable Award,
as determined in accordance with Section 9(c)(ii) hereof. For the purposes of
this Agreement, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Stock-Based Award shall be considered
assumed or substituted for if following the Change in Control the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Stock-Based Award immediately prior to the Change in Control, on substantially
the same vesting and other terms and conditions as were applicable to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may, with the
consent of the successor company or its parent or subsidiary, provide that the
consideration to be received upon the exercise or vesting of an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Stock-Based Award, for each Share subject thereto, will be solely common stock
of the successor company or its parent or subsidiary substantially equal in fair
market value to the per share consideration received by holders of Shares in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.

(b) Definition of “Change in Control”. A “Change in Control” shall mean the
occurrence of any of the following:

(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than thirty-five percent
(35%) of either (A) the value of then outstanding equity securities of the
Company (the “Outstanding Company Stock”) or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 8(b), the
following acquisitions shall not constitute or result in a Change in Control:
(w) any acquisition by the Company; (x) any acquisition by any Person that as of
the Effective Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Related Entity; or (z) any acquisition by any
entity pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) below; or

(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
Subsidiaries, but in the case of this clause (y) only

 

15



--------------------------------------------------------------------------------

if equity securities of the Company are issued or issuable in connection with
the transaction (each of the events referred to in this clause (A) being
hereinafter referred to as a “Business Reorganization”), or (B) a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or equity of another entity by the Company or any of its
Subsidiaries (each an “Asset Sale”), in each case, unless, following such
Business Reorganization or Asset Sale, (1) all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding Company Stock and Outstanding Company Voting Securities immediately
prior to such Business Reorganization or Asset Sale beneficially own, directly
or indirectly, more than fifty percent (50%) of the value of the then
outstanding equity securities and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Reorganization or Asset Sale (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Reorganization or Asset
Sale, of the Outstanding Company Stock and Outstanding Company Voting
Securities, as the case may be (excluding any outstanding equity or voting
securities of the Continuing Entity that such Beneficial Owners hold immediately
following the consummation of the Business Reorganization or Asset Sale as a
result of their ownership, prior to such consummation, of equity or voting
securities of any company or other entity involved in or forming part of such
Business Reorganization or Asset Sale other than the Company), (2) no Person
(excluding any employee benefit plan (or related trust) of the Company or any
Continuing Entity or any entity controlled by the Continuing Corporation or any
Person that as of the Effective Date owns Beneficial Ownership of a Controlling
Interest) beneficially owns, directly or indirectly, fifty percent (50%) or more
of the value of the then outstanding equity securities of the Continuing Entity
or the combined voting power of the then outstanding voting securities of the
Continuing Entity except to the extent that such ownership existed prior to the
Business Reorganization or Asset Sale and (3) at least a majority of the members
of the Board of Directors or other governing body of the Continuing Entity were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Reorganization or Asset Sale.

9. General Provisions.

(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon), are by gift or pursuant to a domestic relations order, and are
to a “Permitted Assignee” that is a permissible transferee under the applicable
rules of the Securities and Exchange Commission for registration of

 

16



--------------------------------------------------------------------------------

shares of stock on a Form S-8 registration statement. For this purpose, a
Permitted Assignee shall mean (i) the Participant’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings, (ii) a trust for the benefit of one or more
of the Participant or the persons referred to in clause (i), (iii) a
partnership, limited liability company or corporation in which the Participant
or the persons referred to in clause (i) are the only partners, members or
shareholders, or (iv) a foundation in which any person or entity designated in
clauses (i), (ii) or (iii) above control the management of assets. A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee. Notwithstanding anything herein to
the contrary, no transfer to a third-party who is not a “Permitted Assignee” is
permitted, and no transfer of an Award may be made for consideration.

(c) Adjustments.

(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem equitable, substitute, exchange
or adjust any or all of (A) the number and kind of Shares which may be delivered
in connection with Awards granted thereafter, (B) the number and kind of Shares
by which annual per-person Award limitations are measured under Section 4
hereof, (C) the number and kind of Shares subject to or deliverable in respect
of outstanding Awards, (D) the exercise price, grant price or purchase price
relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee determines to be appropriate.

(ii) Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control (and subject to the provisions of
Section 8 of this Plan relating to vesting of Awards in the event of any Change
in Control), any outstanding Awards may be dealt with in accordance with any of
the following approaches, without the requirement of obtaining any consent or
agreement of a Participant as such, as determined by the agreement effectuating
the transaction or, if and to the extent not so determined, as determined by the
Committee: (a) the continuation of the outstanding Awards by the Company, if the
Company is a surviving entity, (b) the assumption or substitution for, as those
terms are defined below, the outstanding Awards by the surviving entity or its
parent or subsidiary, (c) full exercisability or vesting and accelerated
expiration of the outstanding Awards, or (d) settlement of the value of the
outstanding Awards in cash or cash equivalents or other property followed by
cancellation of such Awards (which value, in the case of Options or Stock
Appreciation Rights, shall be measured by the amount, if any, by which the Fair
Market Value of a Share exceeds the exercise or grant price of the Option or
Stock Appreciation Right as of the effective date of the transaction). For the
purposes of this Agreement, an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Stock-Based Award shall be
considered assumed or substituted for if following the Change in Control the
Award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Stock-Based Award immediately prior to the Change in Control, on
substantially the same vesting and other terms and conditions as were applicable
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Stock-Based Award,

 

17



--------------------------------------------------------------------------------

for each Share subject thereto, will be solely common stock of the successor
company or its parent or subsidiary substantially equal in fair market value to
the per share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding. The Committee shall give
written notice of any proposed transaction referred to in this Section 9(c)(ii)
at a reasonable period of time prior to the closing date for such transaction
(which notice may be given either before or after the approval of such
transaction), in order that Participants may have a reasonable period of time
prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction). A Participant may
condition his exercise of any Awards upon the consummation of the transaction.

(iii) Other Adjustments. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including Awards
subject to satisfaction of performance goals, or performance goals and
conditions relating thereto) in recognition of unusual or nonrecurring events
(including, without limitation, acquisitions and dispositions of businesses and
assets) affecting the Company, any Subsidiary or any business unit, or the
financial statements of the Company or any Subsidiary, or in response to changes
in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Subsidiary or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant. Adjustments permitted hereby may include, without limitation,
increasing the exercise price of Options and Stock Appreciation Rights,
increasing performance goals, or other adjustments that may be adverse to the
Participant.

(d) Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

(e) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.

(f) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3) or the rules of
the Listing Market, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to shareholders for approval; provided
that, except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under the terms of any
previously granted and outstanding Award. The Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue or terminate any

 

18



--------------------------------------------------------------------------------

Award theretofore granted and any Award Agreement relating thereto, except as
otherwise provided in the Plan; provided that, except as otherwise permitted by
the Plan or Award Agreement, without the consent of an affected Participant, no
such Committee or the Board action may materially and adversely affect the
rights of such Participant under terms of such Award.

(g) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company or any Related Entity including, without limitation, any right to
receive dividends or distributions, any right to vote or act by written consent,
any right to attend meetings of shareholders or any right to receive any
information concerning the Company’s or any Related Entity’s business, financial
condition, results of operation or prospects, unless and until such time as the
Participant is duly issued Shares on the stock books of the Company or any
Related Entity in accordance with the terms of an Award. None of the Company,
its officers or its directors shall have any fiduciary obligation to the
Participant with respect to any Awards unless and until the Participant is duly
issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award. Neither the Company, nor any Related
Entity, nor any of the their respective officers, directors, representatives or
agents is granting any rights under the Plan to the Participant whatsoever, oral
or written, express or implied, other than those rights expressly set forth in
this Plan or the Award Agreement.

(h) Clawback of Benefits.

(i) The Company may (A) cause the cancellation of any Award, (B) require
reimbursement of any Award by a Participant or Beneficiary, and (C) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with any Company policies that currently exist
or that may from time to time be adopted or modified in the future by the
Company and/or applicable law (each, a “Clawback Policy”), provided that the
following conditions are satisfied: (1) there is an accounting restatement of
the Company’s financial statements or results and (2) the restatement results
from a noncompliance by the Company with any requirements under or related to
the federal securities laws. In such an event, the clawback will be in an amount
of up to the total economic gain from any stock-based grants within the
five-year period preceding the restatement. By accepting an Award, a Participant
is also agreeing to be bound by any existing or future Clawback Policy adopted
by the Company, or any amendments that may from time to time be made to the
Clawback Policy in the future by the Company in its discretion (including
without limitation any Clawback Policy adopted or amended to comply with
applicable laws or stock exchange requirements) and is further agreeing that all
of the Participant’s Award Agreements may be unilaterally amended by the
Company, without the Participant’s consent, to the extent that the Company in
its discretion determines to be necessary or appropriate to comply with any
Clawback Policy.

(ii) If the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Subsidiary or after termination of
such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with Company’s Corporate Governance Guidelines, Code of Conduct and
Ethics, Code of Ethics for the Chief Executive Officer’s and Senior Financial
Officer’s or any other corporate governance materials specified by the SEC or
exchange on which common stock of the Company is listed, then (i) any
outstanding, vested or unvested, earned or unearned portion of the Award may, at
the Committee’s discretion, be canceled and (ii) the Committee, in its
discretion, may require the Participant or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
the Award to forfeit and pay over to the Company, on demand, all or any portion
of the gain (whether or not taxable) realized upon the exercise of any Option or
Stock Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of

 

19



--------------------------------------------------------------------------------

any other Award during the time period specified in the Award Agreement or
otherwise specified by the Committee.

(i) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company or Related Entity that issues the Award;
provided that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet the obligations of the Company or Related Entity under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

(j) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements.

(k) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(l) Prior Plans and Grandfathered Status. All awards granted under any Prior
Plan that remain issued and outstanding as of the Effective Date shall continue
to be governed by the terms of the Prior Plan under which such issued and
outstanding award was granted. Any award granted under a Prior Plan on or before
November 2, 2017 that was intended to qualify as “performance-based
compensation” under the version of Code Section 162(m) that was in effect for
tax years beginning prior to January 1, 2018 (“Former Section 162(m)”), and that
remains issued and outstanding under a Prior Plan as of the Effective Date, is
intended to receive “grandfathered” status under Section 13601(e)(2) of the Tax
Cuts and Jobs Act (P.L. 115-97) and shall be administered appropriately under
the terms of the applicable Prior Plan so that such performance-based
compensation awards shall continue to receive the favorable tax treatment
provided to performance-based compensation under Former Section 162(m).

(m) Governing Law. Except as otherwise provided in any Award Agreement, the
validity, construction and effect of the Plan, any rules and regulations under
the Plan, and any Award Agreement shall be determined in accordance with the
laws of the State of Delaware without giving effect to principles of conflict of
laws, and applicable federal law.

(n) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.

(o) Construction and Interpretation. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender. Headings of Articles and Sections hereof are inserted for convenience
and reference and constitute no part of the Plan.

 

20



--------------------------------------------------------------------------------

(p) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

(q) Plan Effective Date and Shareholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Section 422, Rule 16b-3 under the Exchange Act (if
applicable), applicable requirements under the rules of any stock exchange or
automated quotation system on which the Shares may be listed or quoted, and
other laws, regulations, and obligations of the Company applicable to the Plan.
Awards may be granted subject to shareholder approval, but may not be exercised
or otherwise settled in the event the shareholder approval is not obtained. The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the Effective Date. Awards outstanding
upon expiration of the Plan shall remain in effect until they have been
exercised or terminated, or have expired.

 

21